PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/674,143
Filing Date: 10 Aug 2017
Appellant(s): Wyatt et al.



__________________
J. Grant Houston
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/14/2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aisu (US 2019/0041369) in view of Spartz et al. (US 2015/0260695, IDS) (Spartz).
Regarding claim 1, Aisu teaches a method for analyzing sample spectra of a sample from a spectrometric system (abstract), the method comprising:
obtaining the sample spectra of compounds eluting from a separator with the spectrometric system that gathers the sample spectra (par [0015]);
shifting entire retention windows and/or shifting lower bounds of the retention windows and/or shifting upper bounds of the retention windows (par [0015][0016]);
comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample by regressing the reference spectra over the sample spectra of the shifted retention windows and rating fit (par [0015][0016][0017][0029]); and
updating the retention windows used to analyze the sample with the shifted retention windows with the best fit (par [0016][0017]).
Aisu teaches that “a) a compound weight vector calculator for performing a maximum likelihood estimation for each of the mass spectrum data respectively within a predetermined time range which includes at least the retention time of a target compound, to determine a compound weight vector wt at each measurement time point” (par [0015]). Here, Aisu teaches that a retention time window is a predetermined time range which includes at least the retention time of a target compound (par [0015]).  Aisu further teaches that “b) a peak detector for creating a graph in which the weights of a target compound are arranged in a time-series order to show a temporal change in weight, based on a plurality of the compound weight vectors wt acquired for a predetermined time range by the compound weight vector calculator, and detecting a peak corresponding to the target compound in the graph” (par [0016]). Here Aisu further teaches determine the retention time of a peak based on a plurality of the compound weight vectors wt acquired for a predetermined time range by the compound weight vector calculator (par [0016]). Therefore, Aisu teaches shifting entire retention time windows based on the calculation to fit the position of the peaks.
Aisu does not teach that the spectra are infrared spectra by flowing the compounds into a gas cell. The underlying objective technical problem is providing alternative spectra, other than mass spectra, for fitting analysis. Spartz teaches obtaining infrared spectral by flowing the compounds into a gas cell after chromatography separation (par [0009][0011]). Spartz teaches that “While GC-MS is the more commonly deployed solution, Gas Chromatography-Fourier Transform Infrared Spectrometry (GC-FTIR) provides a powerful analytical tool that is particularly useful to distinguish among structural isomers that have identical electron impact and chemical ionization mass spectra (par [0006]). At time of the filing, it would have been obvious to one of ordinary skill in the art to substitute mass spectra in Aisu’s with infrared spectra, in order to distinguish among structural isomers.
Aisu does not specifically teach shifting retention windows starting from finding a rough approximation of the retention windows. However, Spartz teaches shifting retention windows starting from finding a rough approximation of the retention windows (par [0221]). Spartz teaches that “Since the approximate time that a given compound in the library will elute from the column is known, the computer system 34 starts by only considering compounds that are likely to elute for the elution time of the sample spectrum being analyzed” (par [0221]). Thus, it would have been obvious to one of 
Aisu does not specifically teach that wherein shifting the retention windows includes separately shifting the lower bounds of the retention windows and shifting the upper bounds of the retention windows. However, a person skilled in the art would have recognized that when peak is not symmetric or the peak width has changed, it would have been necessary to separately shift the lower bounds of the retention windows and shift the upper bounds of the retention windows, in order to fit the peak shape.
Shifting entire retention window includes shifting the upper bounds of the retention window and shifting the lower bounds of the retention window. While Aisu does not specifically teach shifting the upper bounds of the retention window and shifting the lower bounds of the retention window, whether respectively or simultaneously, a person skilled in the art would have appreciated that shifting the upper bounds of the retention window and shifting the lower bounds of the retention window, respectively, would provide more flexibility to the peak fitting, than simultaneously.
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)(Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious). In this case, shifting the upper bounds of the retention window and shifting the lower bounds of the retention window, respectively is an art-recognized need for adjustment for providing more flexibility, because a chromatography peak may not always be symmetrically centered, such as a quick rise and slow fall, or vice versa.
Regarding claim 4-6, because the retention time is a property of a compound, and qualitative analysis relies on comparing the retention times of the peaks in an unknown sample with those of known standards. If the retention time of a peak in the unknown sample is the same as the standard then a positive identification can be made. Thus, it would have been obvious to one of ordinary skill in the art to validate the shifted 
Regarding claim 34, Spartz teaches that wherein the sample spectra are gathered by a Fourier transform infrared spectrometry (FTIR) system (par [0009]).
Regarding claim 35, Spartz teaches that wherein shifting the retention windows includes moving the retention windows to several different locations in time
around a baseline window location (par [0011][0146][0147]).
Regarding claim 36, Spartz teaches that wherein comparing the sample spectra comprises calculating regressions using a reference optical spectrum for a compound of interest against the sample spectra while performing background removal (par [0011][0167]).
Regarding claim 37, Spartz teaches that wherein fit of the reference optical spectrum is rated based on a fit between the reference optical spectrum and the sample
spectra for the different locations around the baseline window location (par [0144][0146][0147][0167]).
Regarding claim 38, Spartz teaches penalizing the fit for each window if a concentration of the compound of interest has a negative concentration (par [0157]).
Regarding claim 39, Spartz teaches that wherein comparing the sample spectra comprises regressing the reference spectra over a quant spectrum selected from the sample spectra from the shifted retention windows and rating fit (par [0147]).
Regarding claim 40, Spartz teaches that wherein sample spectra from the updated retention windows are used in a background removal process (par [0011]).


 (2) Response to Argument
1)

This argument is not persuasive. Aisu teaches chromatography-mass spectrum (par [0001]), Spartz teaches chromatography–infrared spectrum (par [0009]). Retention time is a parameter in chromatography for when the compound flowing out of the chromatography column. Aisu teaches shifting the retention time window according to the peak of the compound flowing out of the column (par [0015][0016]). Spartz teaches the benefit of substituting mass spectrum with infrared spectrum for identifying the compound (par [0006]). Spartz teaches that “While GC-MS is the more commonly deployed solution, Gas Chromatography-Fourier Transform Infrared Spectrometry (GC-FTIR) provides a powerful analytical tool that is particularly useful to distinguish among structural isomers that have identical electron impact and chemical ionization mass spectra (par [0006]). Therefore, since both Aisu and Spartz teaches chromatography for separating compounds with a retention time, and then detecting the compounds, it would have been obvious to one of ordinary skill in the art to substitute mass spectrum with infrared spectrum for identifying the compound, in order to obtain the benefit as taught by Spartz.

2)
Appellant argues that “Contrary to the FOA's interpretation, Aisu's paragraph [0015] does not teach shifting the retention windows, or the lower or upper bounds of the retention windows, Instead, Aisu's paragraph [0015] teaches the calculation of a compound weight vector that represents the degree of contribution of that compound in 
This argument is not persuasive. Aisu teaches that “a) a compound weight vector calculator for performing a maximum likelihood estimation for each of the mass spectrum data respectively acquired at measurement time points within a predetermined time range which includes at least the retention time of a target compound, to determine a compound weight vector wt at each measurement time point” (par [0015]). Here, Aisu teaches that a retention time window is a predetermined time range which includes at least the retention time of a target compound (par [0015]).  Aisu further teaches that “b) a peak detector for creating a graph in which the weights of a target compound are arranged in a time-series order to show a temporal change in weight, based on a plurality of the compound weight vectors wt acquired for a predetermined time range by the compound weight vector calculator, and detecting a peak corresponding to the target compound in the graph” (par [0016]). Here Aisu further teaches determine the retention time of a peak based on a plurality of the compound weight vectors wt acquired for a predetermined time range by the compound weight vector calculator (par [0016]). Therefore, Aisu teaches shifting entire retention time windows based on the calculation to fit the position of the peaks.

3)

This argument is persuasive. As has been discussed above, Aisu teaches shifting entire retention time windows based on the calculation to fit the position of the peak. Spartz is cited for teaching that a rough approximation time in the records can be used as a starting point for the retention times of the compounds (par 0221]). 
Beside, Aisu teaches that “a) a compound weight vector calculator for performing a maximum likelihood estimation for each of the mass spectrum data respectively acquired at measurement time points within a predetermined time range which includes at least the retention time of a target compound, to determine a compound weight vector wt at each measurement time point” (par [0015]). Here, the “predetermined time range” is also a rough approximation of the retention windows.

4)
Appellant argues that “Claim 1 provides a specific sequence of "shifting entire retention windows to find a rough approximation of the retention windows and then separately shifting lower bounds and upper hounds of the retention window to fine tune the retention windows”. Since this is not taught by the cited teachings of Aisu and Spartz (neither reference teaches shifting entire retention windows or shifting lower and upper bounds of the windows), and there is no documentary evidence to support the obviousness of separately shifting lower bound and upper bounds of the retention windows, it is submitted that the FOA's conclusion of obviousness is flawed” (brief, page 8).

In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)(Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious). In this case, shifting the upper bounds of the retention window and shifting the lower bounds of the retention window, respectively is an art-recognized need for adjustment for providing more flexibility, because a chromatography peak may not always be symmetrically centered, such as a quick rise and slow fall, or vice versa.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797     

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.